 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8   YIORKIS PINEDA LAURENCIO,             )                 3:18-cv-00413-RCJ-WGC
                                           )
 9                Plaintiff,               )                 ORDER
                                           )
10           vs.                           )                 Re: ECF Nos. 3, 4
                                           )
11   SCOTT L. COFFEE, et al.,              )
                                           )
12                Defendants.              )
     ______________________________________)
13
14          Plaintiff, who is incarcerated within the Nevada Department of Corrections (NDOC), and housed
15   at Ely State Prison (ESP), has filed an application to proceed in forma pauperis (IFP) (ECF No. 4) and
16   amended complaint under 42 U.S.C. § 1983 (ECF No. 3).
17          Plaintiff’s amended complaint states that he was diagnosed with mental retardation. He alleges
18   that his underlying State criminal case, 08C247198, was sealed, and because of his condition he did not
19   know what this meant. He claims that he was exploited by the court and unable to participate in the legal
20   process. In his request for relief he asks for damages and the immediate release from prison in
21   connection with his criminal case.
22          The Supreme Court has held that a prisoner in state custody cannot use a section 1983 action to
23   challenge the “fact of or duration of his confinement,” but instead must seek federal habeas corpus relief
24   or appropriate state relief. Wilkinson v. Dotson, 544 U.S. 74, 78 (2005); see also Nettles v. Grounds, 830
25   F.3d 922, 927 (9th Cir. 2016) (reiterating that the Supreme Court has “long held that habeas is the
26   exclusive vehicle for claims brought by state prisoners that fall within the core of habeas, and such
27   claims may not be brought in a section 1983 action). In Wilkinson, the Supreme Court held that a state
28   prisoner’s § 1983 action is barred (absent prior invalidation of the conviction)—no matter the relief
 1   sought (damages or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to
 2   conviction or internal prison proceedings)—if success in that action would necessarily demonstrate the
 3   invalidity of confinement or its duration. Id. at 81-82.
 4             Since Plaintiff’s goal in this case is immediate release from prison, his action is more
 5   appropriately brought as a habeas petition.
 6                                               CONCLUSION
 7             Plaintiff’s IFP application is DENIED and the Amended Complaint DISMISSED WITHOUT
 8   PREJUDICE. The Clerk shall SEND Plaintiff a copy of the in forma pauperis application form for a
 9   prisoner, one copy of the instructions for the same, as well as a copy of a blank 28 U.S.C. § 2254 habeas
10   corpus form complaint and the instructions for the same. Plaintiff may file a habeas corpus petition and
11   an in forma pauperis application in a new action, but he may not file any further documents in this
12   action.
13             IT IS SO ORDERED.
14             DATED: February 15, 2019.
15
                                                    ____________________________________
16                                                  WILLIAM G. COBB
                                                    UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
